NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 3, 2019
                                  Decided April 5, 2019

                                          Before

                         JOEL M. FLAUM, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 18-2310

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff- Appellee,                      Court for the Central District of Illinois.

       v.                                      No. 07-10120-001

CHARLES F. RUTHERFORD,                         Joe Billy McDade,
    Defendant-Appellant.                       Judge.



                                        ORDER

       Charles Rutherford pleaded guilty to possession of cocaine with the intent to
distribute, 21 U.S.C. § 841(a)(1), and was sentenced to 120 months’ imprisonment and
8 years’ supervised release. After he was released from prison, Rutherford had a car
accident in which he side-swiped another car. After crashing into a tree, he fled the
scene, leaving two passengers behind. He then reported a carjacking and denied being
the driver when police arrived and suspected him of drunk driving. Witnesses,
however, identified him as the driver. Rutherford later stipulated to violating the
conditions of his supervision after he was convicted in state court for driving with a
revoked license, failing to render aid at the scene of an accident, and attempting to file a
No. 18-2310                                                                           Page 2

false police report. The district court revoked his supervised release and resentenced
him to 13 months’ imprisonment, to run consecutively to his state prison term.
Rutherford appeals, but his appointed counsel has concluded that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967).
Rutherford has not responded to the motion. See CIR. R. 51(b).

       The Constitution does not provide a right to counsel in a revocation proceeding
when, as in this case, the defendant concedes the alleged violations and does not
dispute the appropriateness of revocation or assert substantial and complex arguments
in mitigation. See Gagnon v. Scarpelli, 411 U.S. 778, 787 (1973); United States v. Eskridge,
445 F.3d 930, 932–33 (7th Cir. 2006). Therefore, the Constitution does not require us to
apply the Anders safeguards in reviewing counsel’s motion to withdraw, but we do so
nonetheless. United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). Counsel’s brief
explains the nature of the case and addresses many of the issues that an appeal of this
kind might involve. Because her analysis appears thorough, we limit our review to the
subjects she discusses, see United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014), with one
exception.

       Counsel does not address whether Rutherford wants to challenge whether he
knowingly and voluntarily made the admissions on which his revocation was based.
See Wheeler, 814 F.3d at 857; United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).
Counsel should have consulted with Rutherford about this and told us his decision.
See Wheeler, 814 F.3d at 857; United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
Knox, 287 F.3d at 670–71. But nothing in the transcript of the revocation hearing causes
us to doubt that the admissions were knowing and voluntary. Rutherford was
convicted in state court of the three crimes that were the basis for his admissions, and
he confirmed under oath that he stipulated voluntarily, so we see no nonfrivolous
argument to raise. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).

       Counsel first considers whether Rutherford could raise a challenge under Federal
Rule of Criminal Procedure 32.1, but correctly concludes that it would be frivolous.
Rutherford received all the process that is due at revocation proceedings. The
government provided him with adequate notice, he appeared at the hearing and was at
all times represented by counsel, and the court afforded him an opportunity to make a
statement and present information in mitigation. See United States v. Jones, 774 F.3d 399,
403 (7th Cir. 2014). That is all Rule 32.1 requires.
No. 18-2310                                                                          Page 3

       Counsel also evaluates whether the district court’s decision to revoke
Rutherford’s supervised release was error. Because Rutherford did not object to the
revocation, our review of this issue would be for plain error. See United States v. Lee,
795 F.3d 682, 685 (7th Cir. 2015) (citing FED. R. CRIM. P. 52(b)). And it would be difficult
to find error here. A court may revoke a defendant’s supervised release if the court
finds by a preponderance of the evidence that the defendant has violated a condition of
supervision. Id. (citing 18 U.S.C. § 3583(e)(3)). Rutherford stipulated that he had
committed three crimes for which he was convicted in state court—conduct that
violated the conditions that he not commit any state or local crimes—so there is no
room to argue that revocation was improper.

        Counsel next concludes that it would be frivolous, and even harmful for her
client, to argue that his term of reimprisonment is plainly unreasonable. We agree. The
district court correctly determined that Rutherford’s violations were Grade C, and that
it could sentence him up to 5 years in prison, to be served consecutive to his state-court
sentence, because his original offense was a Class A felony. See 18 U.S.C. § 3583(e);
U.S.S.G. § 7B1.3(a)(2), (f). The court then determined that the policy statement range
was 7 to 13 months’ imprisonment, and Rutherford did not object to this finding. The
correct range, however, was 8 to 14 months, because Rutherford had a criminal history
category VI. See U.S.S.G. § 7B1.4. Given that the court said that it thought Rutherford
“deserve[d] more,” and imposed a sentence at “the high end of the policy statement
range,” the court’s error here only benefited Rutherford, and counsel “may limit
appellate arguments to those that in [her] best judgment would do more good than
harm.” Knox, 287 F.3d at 671. And even with this error, the court’s sentence was within
the policy-statement range, and thus we presume that it is reasonable. United States
v. Jones, 774 F.3d 399, 404 (7th Cir. 2014).

        Counsel also examines whether the district court inadequately considered the
pertinent factors in 18 U.S.C. § 3553(a), and Rutherford’s arguments in mitigation but
rightly rejects this argument. The court explained the sentence based on the Chapter 7
policy statements and relevant § 3553(a) factors. See 18 U.S.C. § 3565(a). In particular,
the court highlighted the seriousness of the violations (Rutherford was driving
recklessly, injured his passengers, fled the scene instead of offering aid, and filed a false
police report about his accident) and the need to promote respect for the law
(Rutherford continued to drive “on a revoked license”). And the court addressed and
rejected Rutherford’s main mitigation argument—that the accident was not his fault. See
United States v. Curby, 595 F.3d 794, 798 (7th Cir. 2010). The court repeated many times
that it did not believe Rutherford because “the evidence [didn’t] back up his story.”
No. 18-2310                                                                            Page 4

       Counsel further notes that challenging the imposition of Rutherford’s federal
revocation sentence to run consecutively with his state prison term would be pointless.
The Sentencing Commission advises that consecutive terms be imposed when
revocation of supervised release results from a new prison sentence. See U.S.S.G.
§ 7B1.3(f) & Application N. 4; see also United States v. Peterson, 852 F.3d 629, 631 (7th Cir.
2017) (citing United States v. Taylor, 628 F.3d 420, 423–24 (7th Cir. 2010) (despite
Guideline policy statement’s use of “shall,” we treat policy statement as advisory)).

        Finally, counsel explains, and we agree, that it would be frivolous to challenge
Rutherford’s new supervised release conditions. Rutherford did not object to any of the
conditions at sentencing and said affirmatively that he understood them, so our review
would be for plain error. See 18 U.S.C. § 3583(e); United States v. Lewis, 823 F.3d 1075,
1082–84 (7th Cir. 2016); United States v. Douglas, 806 F.3d 979, 983 (7th Cir. 2015); United
States v. Armour, 804 F.3d 859, 867 (7th Cir. 2015). We see no plain error. As counsel
recognizes, the special conditions that the court imposed on Rutherford were
reasonably related to the circumstances of his case, including the condition to refrain
from using alcohol. The court explained that it imposed this condition because the
crimes that led to the revocation appeared connected to Rutherford’s drinking.
See United States v. Schave, 186 F.3d 839, 842–43 (7th Cir. 1999) (affirming supervised
release condition prohibiting alcohol when supported by the record).

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS
Rutherford’s appeal.